Citation Nr: 1726212	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before a Veterans Law Judge in August 2013; a transcript of that hearing is associated with the claims file.  The Veterans Law Judge who presided over that hearing is no longer at the Board; the Veteran was sent a February 2015 letter informing him of that fact and of his right to a hearing before another Veterans Law Judge.  The Veteran did not respond to that letter and, as of this decision, has not requested a hearing before another Veterans Law Judge.  The Board will therefore proceed with the case at this time. 

This case was before the Board in August 2013, at which time the Board remanded this case for additional development.  The case was returned to the Board in May 2014, at which time the Board awarded service connection for OSA. 

The Board additionally remanded the hypertension claim for additional development in May 2014, April 2015 and again in August 2016.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran's essential hypertension is not related to service and hypertension did not have its onset in the first post-service year.

2.  A preponderance of the evidence is against a finding that the Veteran's essential hypertension was caused or aggravated by a service-connected OSA disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected OSA, have not been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VA's duty to notify was satisfied through a letter dated in February 2012 prior to the May 2012 rating on appeal, which noticed the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2016).

The Veteran was provided VA examinations in October 2013, September 2014 and December 2015, with an adequate opinion obtained in the latter examination as to whether service connection for hypertension on a direct or presumptive basis was noted.  However the opinions were lacking adequate rationale as to whether service connection on a secondary basis was warranted.  Pursuant to the Board's remand directives of May 2014, April 2015 and again in August 2016, the RO issued a request for a VA examination from the VA Medical Center (VAMC) in August 2016 to properly address whether the veteran's hypertension was caused by or aggravated by his service connected OSA. This request form showed that the current address of the Veteran was on record when the request was sent to the VAMC.

Internal VA documentation entered into VBMS on 9/2/16 discloses that a VA examination scheduled for that same date was cancelled due to the Veteran's failure to RSVP.  This documentation also showed that there were two apparent phone messages on August 23 and August 24, 2016 and on August 24, 2016, he had also been sent a notification letter regarding the scheduled examination.  The Court has recognized a presumption of regularity that the RO or the Board mailed appropriate notice to the last known address of the  veteran. Clark v. Principi, 15 Vet. App. 61, 63 (2001); Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The Veteran has the burden of overcoming the presumption by clear evidence.  Davis v. Principi, 17 Vet. App. 29, 36 (2003).  The Veteran has not alleged that evidence exists in this matter which would rebut the presumption of regularity in this instance.  

The Board finds that adjudication of the appeal based on the evidence of record is warranted and yet another remand is not necessary . See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (noting that the veteran is accountable for a willful failure to cooperate with the Secretary in developing [her] claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous"); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) ("[A] veteran is free to refuse to report for a scheduled VA examination.  However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."); Olson v. Principi, 3. 480, 483 (1992) (claimant must cooperate with the Secretary's efforts to provide a medical examination); Dusek v. Derwinski, 2. 519, 521-22 (1992) (affirming the denial of a claim for an increased disability rating based upon the claimant's refusal to cooperate with a VA medical examination); Wood v. Derwinski, 1. 190, 193 (1992) (noting that "[t]he duty to assist is not always a one-way street"); see also Maggitt v. West, 202 F.3d 1370, 1377 (Fed.Cir.2000) (noting the institutional interests of protecting agency administrative authority and promoting judicial efficiency).  As a result, the Board will adjudicate the claims based upon the existing medical records and opinions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The record reflects substantial compliance with the September 2014 Board remand. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The AOJ obtained private records and updated VA treatment records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision. The AOJ attempted to schedule the Veteran for an appropriate VA examination, as discussed above.  The AOJ readjudicated the claim in February 2017.  

Accordingly, the duties to notify and assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) are satisfied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a cardiovascular-renal disease including hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. §3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. §  3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 38 C.F.R. § 3.310 (b).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times on at least three different days "to assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day." M21-1, Part III.iv.4.E.1.c.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as hearing difficulty, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

Analysis

The Veteran asserts his current hypertension is secondary to his service-connected OSA.  In the alternative, the Veteran contends that he has hypertension on a direct basis.  

Having reviewed the evidence the Board finds that the preponderance of the evidence is against a grant of service connection on any basis, including a direct or secondary basis. 

Turning to the evidence of record, the Veteran's service treatment records (STRs) disclosed a blood pressure of 120/60 on entrance examination in December 1986 and are silent for complaints or treatment for any diagnosed hypertension, although there were several instances of elevated blood pressure during service.  This included a readings of 164/63 in June 1990 and a possible reading of 129/95 also in June 1990 (although it could also be 129/75).  Other readings include one of 128/96 in August 1993 and 106/80 in April 1993.  In February 1995 he was seen for cough and sore throat with 3 readings of 120/80, 110/88, 108/80 and 112/88.  On separation examination in November 1995 his blood pressure was 118/80.  Following service, there is no evidence of hypertension treated or diagnosed in the first year of leaving service.   

He is shown in private treatment records from Gold Coast Pulmonary Associates to have been set up with a continuous airway pressure (CPAP) machine for diagnosed OSA in 2004 with a November 2010 record from the private medical center indicating that he never replaced the CPAP equipment supplies since it was set up in 2004 and noting a blood pressure of 150/90.  

Service connection for OSA was granted by the Board in a May 2014 decision.  The RO implemented the grant in a November 2014 rating which assigned an initial rating of 50 percent effective January 10, 2012.

The Veteran reported that he was diagnosed with hypertension in 1999 in his January 2012 VA 21-526 Application for Compensation.  In this document he alleged that his sleep apnea began in service and that it worsened to the point where it caused him to develop hypertension in 1999.  

As for whether the hypertension is secondary to the service connected OSA, the evidence before the Board does not support a finding that the hypertension is as likely as not caused or aggravated by the OSA.  None of the medical evidence, including the examinations, are shown to provide opinions that adequately address whether it is as likely as not caused or aggravated by this service connected disorder.  While there are opinions from private medical providers suggesting a possible link between sleep apnea and hypertension they are too speculative in nature to be afforded probative weight.  

In a December 2010 letter, Dr. T.D. stated a belief in support of granting service connection for OSA and also stated that OSA can contribute to hypertension and its complications.  Later a January 2011 statement from Dr. P.L. stated that it is possible that the Veteran's increased weight and elevated blood pressure are due to his untreated or undertreated OSA syndrome and stated that he encouraged the Veteran to use his CPAP machine every night as it will benefit his overall health.  These statements are the most favorable competent medical evidence, but fail to actually contain findings as to whether it is as likely as not that the Veteran's hypertension is caused or aggravated by the OSA.  As written, they only raise the possibility of such a connection and are thus too speculative to be afforded weight.

As for the multiple VA examination etiology opinions of record, the Board in its remands of August 2013, May 2014, April 2015 and August 2016 repeatedly requested that an examination be obtained which adequately addressed this question and each time pointed out deficiencies in the examinations before the Board.  The examinations of October 2013 and September 2014 have been shown to be inadequate for rating purposes as the opinions do not properly address whether the Veteran's hypertension is caused by or aggravated by his service-connected sleep apnea.  

In the case of the October 2013 VA examination, the examiner did concede that hypertension has been associated with OSA in medical literature.  However this examiner gave an opinion that the Veteran's hypertension is less likely than not secondary to OSA strictly on the basis that his OSA was less likely than not related to service.  This unfavorable opinion as to the etiology of his OSA was previously considered by the Board in May 2014 and was found not to outweigh the favorable evidence supporting a grant of service connection for OSA in its decision which granted service connection for this disorder.  Thus the October 2013 unfavorable etiology opinion is shown to lack probative weight in regards to the question of whether his hypertension is secondary to his OSA.  

More recently the examinations of September 2014 and December 2015 again contained inadequate rationales as to whether the hypertension is caused or aggravated by the service connected sleep apnea.  Both the December 2015 and the September 2014 VA examination opinions chose to address an issue not before the examiners by determining that the Veteran's OSA (which the Board has granted service connection for) was less likely than not related to service and accordingly found that service connection for hypertension on a secondary basis was not warranted on the basis that the OSA should not have been service connected.  Again as noted above in the discussion of the VCAA criteria, the Veteran failed to appear for another VA examination in August 2016 that was scheduled to resolve this question of whether the hypertension is secondary to his OSA.  The Veteran did not provide good cause for this failure to report.  

The other medical evidence of record consists of VA records from 2013 through 2017 that show treatment for and findings of hypertension and OSA, none of which contain any opinions clearly indicating whether the OSA was causing or aggravating the hypertension.  One record from July 23, 2013 came the closest to discussing the relationship between the OSA and hypertension by noting that he was evaluated for sleep disorder 10 years ago because it was felt that it may have been contributing to his hypertension.  However it was noted that although he used CPAP it was irregular in nature and there was no change in his hypertension status.  Otherwise the records appeared to suggest the hypertension was related to obesity, records from March 2015, September 2015 and February 2017 which discussed his blood pressure as elevated and his weight rising with a recent 20 pound gain after stopping exercise.  See records in Virtual VA, including 32 pg. CAPRI at pg. 1-3; 84 pg. CAPRI at pg. 38-40; 44-47.  

As for direct service connection none of the medical evidence is shown to link the hypertension to service, nor does it indicate that the hypertension was manifested within one year of discharge from service.  None of the medical records, VA or private, contain any suggestion that the hypertension began in service.  

The October 2013 VA examination, which included a review of the medical history and examination of the Veteran, gave an onset date of the diagnosis of hypertension in 1999, per the Veteran's report.  It was unknown if the hypertension was confirmed by blood pressure readings taken more than 2 times over 3 or more separate days.  The blood pressure readings during this examination were 140/90, 140/95 and 140/95  He was noted to be taking continuous medication for the hypertension.  Although the examiner indicated that the claims file was fully reviewed, the etiology opinion was flawed as it suggested that the STRs were not fully reviewed as the examiner only noted 1-2 incidences of elevated blood pressure.  The examiner's opinion stated that although the Veteran had 1-2 random elevated blood pressures during military service, he did not have consistently elevated blood pressure (and not elevated x2 on 3 separate occasions).  The examiner noted that his blood pressure at the time of separation was normal and stated that it is less likely as not directly related to military service.  

Additionally, the opinion of the September 2014 VA examination was shown to be deficient as the examiner did not consider the in-service elevated blood pressure readings in providing an opinion that the hypertension was diagnosed 8 years after separation from service and is less likely as not due to service.  This examination, which opined that the Veteran's hypertension was as likely as not essential hypertension, stated that the STRs did not document the diagnosis or treatment for hypertension in service or one year after separation.  Again the reported onset of hypertension was described as taking place in 1999.  

As for the December 2015 VA examination, while deficient in answering the questions regarding secondary service connection as noted above, did provide an adequate opinion and rationale as to service connection for hypertension on a direct basis.  The examiner who reviewed the claims file and examined the Veteran is noted to have obtained a history from the Veteran of having been assessed with elevated blood pressure in 2003 rather than 1999 as had been previously reported by the Veteran.  The examiner reviewed the history of blood pressure readings recorded in the records in the claims file and documented the readings in detail including the blood pressure readings and the dates they were taken ranging from 2015 back to service.  Among these readings were the multiple instances the STRs that showed elevated readings.  The examiner then gave the following opinion: 

"Following full review of veterans STR's, there is no objective evidence of a chronic sustained elevation in veteran's blood pressure during service or within 1 year of discharge.  Occasional elevated blood pressure (BP) as noted in review of STR's is acknowledged as outlined in the history section of this DBQ and is medically accepted to be within acceptable normal variation; however there is no objective evidence of persistently elevated BP sustained over time i.e. chronic hypertension. Blood pressure can normally temporarily elevate with talking, pain, anxiety exercise, after coffee.  Additionally no counseling or treatment for persistent BP elevation during service was documented.  Veteran's current hypertension unlikely occurred in or within 1 year of service and is unlikely etiologically related to service."

Thus the examiner from the December 2015 VA examination gave a detailed rationale as to why the Veteran's hypertension did not begin in nor was otherwise related to service.  Again the Veteran is noted to have failed to report to a scheduled VA examination in August 2016 which could have potentially provided favorable evidence in this matter.  The preponderance of the evidence does not show that hypertension began in service or was otherwise caused by any incidence therein.  

Finally as previously noted above, in regards to whether the Veteran's hypertension was caused or aggravated by his service connected OSA, there is no competent and probative evidence to support such a finding.  To the contrary the discussion in the July 23, 2013 VA treatment record tended to suggest that the hypertension was not affected by the OSA and the varying degrees of compliance with treatment for this condition.  Again as previously noted, the Veteran did not report for an August 2016 VA examination when it was shown that the prior VA examinations of October 2013, September 2014 and December 2015 did not address this question properly.  As for the opinions from doctors T.D and P.L. as discussed above, they were too speculative in nature to be of probative value.  

Given the lack of a current nexus between hypertension and any incident in service, or evidence that it was caused or aggravated by his service connected OSA, service connection cannot be awarded.  In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report symptoms of his claimed hypertension and to report a continuity of symptoms since service. However, he is not competent to diagnose such disorder that requires performance of a specialized examination or diagnostic testing because he has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a current hypertension disability that was incurred during service or is secondary to his service connected OSA are outweighed by the objective medical evidence.  

As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hypertension is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


